In a suit for damages brought by appellant against appellee, trial was to the court and judgment for appellee.
Appellee objects to a consideration of appellant's briefs, because neither proper assignments of error or propositions appear therein.
Appellant's only assignment of error reads as follows: "The court erred in finding for the defendant and against the plaintiff on his cause of action."
As typical of his propositions we copy the following: "A written instrument is construed against the writer of the instrument."
The assignment is too general and the propositions mere abstractions. Nothing tangible or definite is pointed out in either. The rule is too well settled to require discussion. 3 Tex.Jur. pp. 852 and 880; Battles v. Cranfill (Tex. Civ. App.) 34 S.W.2d 1103; Hibbitts v. Farrier (Tex. Civ. App.) 80 S.W.2d 1083; Guaranty Mortgage  Realty Co. et al. v. L. E. Whitham  Co. (Tex. Civ. App.) 93 S.W.2d 512.
We have examined the record for fundamental error. None appears. Instead, the entire case apparently turns upon the sufficiency of evidence. While we need not so decide, the record in our opinion affirmatively shows that a correct judgment was rendered.
There being no fundamental error apparent of record, the judgment is affirmed. *Page 960